Lyon, J.:
The important question involved in this appeal is whether section 202a, which was inserted in the Labor Law (Consol. Laws, chap. 31; Laws of 1909, chap. 36) by chapter 352 of the Laws of 1910 is applicable to this case. That section is as follows:
“§ 202a. Trial; burden of proof. On the trial of any action brought by an employee or his personal representative to recover damages for negligence arising out of and in the course of such employment, contributory negligence of the injured employee shall be a defense to be so pleaded and proved by the defendant. ”
*357This action was brought to recover damages alleged to have been suffered by reason of the violation by defendant of the provisions of section 81 of the Labor Law (as amd. by Laws of 1910, chap. 106),* causing the death of plaintiff’s intestate. The case has been three times tried. Upon the first trial a nonsuit was granted, the judgment entered upon which was reversed by this court and a new trial ordered. (147 App. Div. 339.) Upon the second trial the jury disagreed.
The third trial resulted in a verdict of no cause of action, and it is from the judgment entered thereon, and from the order denying plaintiff’s motion for a new trial, that this appeal has been taken.
It appears that on February 6,1911, plaintiff’s intestate, who was in the employ of defendant as a machine tender at its paper mill at Ballston Spa, H. Y., was fatally injured while assisting in an effort to put into operation a pulp pump'situated in a dark pit underneath the floor upon which the paper machine stood. This pump was connected with the machinery of the plant and operated by a rapidly-moving leather belt, twenty-four inches wide, the ends of which were fastened together by belt plates through which ran bolts with the ends projecting beyond the nuts. Plaintiff’s intestate was struck by one or more of these projecting bolts and sustained a fractured skull which caused his death the following day. The claim by plaintiff that the defendant was guilty of negligence in not having furnished plaintiff’s intestate a reasonably safe place in which to work by reason of having failed to provide a different method of splicing the belt, and of having failed to properly guard the belt, is the foundation of this action. Prior to the commencement of the action, and within one hundred and twenty days of the time of the happening of the injury, plaintiff caused to be served upon the defendant a notice of injury in alleged compliance with section 201 of the Labor Law, which notice was, however, by consent, excluded from the evidence.
In his charge the court instructed the jury that the burden of proving that plaintiff’s intestate was free from contributory negligence was upon the plaintiff, to which statement plaintiff’s counsel excepted, and it is upon this exception that appel*358lant bases her main reliance for success upon this appeal. Following the charge the court stated: “This.action is not under the Employers’ Liability Act. * * * It is under the common law. The burden is upon the plaintiff to show on the entire case the negligence of defendant, the absence on the part of her intestate of negligence which contributed to the injury and damage.”
To the statement of the court that the action was under the common law, plaintiff’s counsel excepted. It is the contention of the defendant that the application of section 202a is limited to actions maintainable under article 14 of the Labor Law, commonly known as the Employers’ Liability Act, while the position taken by the plaintiff is that the section applies to the Labor Law generally, and hence to this action.
Such position we consider well founded. As hereinbefore stated, section 202a became a part of the Labor Law by virtue of chapter 352 of the Laws of 1910. That act was entitled: “ An act to amend the Labor.Law, in relation to employer’s liability.” Section 1 of the act provided that “Sections two hundred, two hundred and one, and two hundred and two of chapter thirty - six of the laws of nineteen hundred-and nine, entitled c An act relating to labor, constituting chapter thirty-one of the Consolidated Laws,’ are hereby amended to read, respectively, as follows. ” Section 2 of said act provided: ‘ ‘ Such chapter [Laws óf 1909, chap. 36] is hereby amended by inserting therein a new section to be section two hundred and two-a, to read as follows: § 202-a. Trial; burden of proof. On the trial of any action brought by an employee or his personal representative,” etc. Section 3 of said act provided: “Such chapter is hereby amended by adding at the end of article fourteen thereof seven (sic) new sections, to read as follows: ” Sections 205-212, inclusive, constituting what is commonly referred to as the Labor Compensation Plan, are then set forth.
As well might it be claimed that the applicability of these eight sections was limited to causes of action under the Employers’ Liability Act as that the operation of section 202a was thus limited. Not only do the facts above stated indicate the purpose of the Legislature that section 202a should apply to any action brought under any section of the Labor Law by an *359employee or his personal representative to recover damagesfor negligence arising out of and in the course-of such employment, whether the action may or may not be maintained under the Employers’ Liability Act, but the able and comprehensive report made to the Legislature of 1910 by the Commission appointed pursuant to chapter 518 of the Laws of 1909 “to inquire into the working of a law in the State of New York relative to the liability of employers to employees for industrial accidents * * and the passage by the Legislature of section 202a in practically the language suggested by the Commission, furnish strong evidence of that purpose. While we have not been referred to any authority in which the question at issue has been directly decided, yet that the application of the section is general seems to have been recognized in the case of Ives v. South Buffalo R. Co. (201 N. Y. 271, 289), in which the court says: “In our own State the plaintiff’s freedom from contributory negligence is an essential part of his cause of action which must be affirmatively established by him, except in cases brought by employees under the Labor Law, by virtue of which the contributory negligence of an employee is now made a defense which must be pleaded and proved by the employer.”
Section 841b of the Code of Civil Procedure (added by Laws of 1913, chap. 228), placing upon defendant the burden of establishing contributory negligence, is not applicable, as that section was not in effect even at the time of the trial of this action.
While the requirement that the burden of proof was upon the plaintiff to establish freedom of her intestate from contributory negligence was not statutory, but was merely a regulation of procedure or, as termed in the Ives case, a doctrine which might be regulated or even abolished, yet the court in placing upon the plaintiff the burden of proof to show the absence of contributory negligence, violated a substantial right of the plaintiff which calls for a reversal of the judgment and order appealed from.
The judgment and order should be reversed and a new trial granted, with costs to the appellant to abide the event.
All concurred, except Smith, P. J., dissenting in opinion, in which Woodward, J., concurred.

 Since amd. toy Laws of 1913, chap. 286.— [Rep.